    8:21-cv-00322-RFR-SMB Doc # 4 Filed: 08/26/21 Page 1 of 1 - Page ID # 20




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SUZANNE GLOVER, Mother of Elijah Wells;

                        Plaintiff,                                       8:21-CV-322

        vs.
                                                               ORDER OF RECUSAL
CREIGHTON PREPARATORY SCHOOL, in                           REQUEST FOR REASSIGNMENT
its official capacity; STERLING BROWN, in
his individual capacity; and JAMES BOPP, in
his individual capacity;

                        Defendants.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).


       Dated this 26th day of August, 2021.

                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
